Citation Nr: 1443509	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  07-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left (minor) index finger distal phalanx amputation.  

2.  Entitlement to a disability rating in excess of 10 percent for scar, status post amputation of the left (minor) index finger distal phalanx.  

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from April 1968 to October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Travel Board hearing before the undersigned in January 2010, and a transcript of the hearing is associated with his claims folder.  The Board remanded the case for additional development in April 2010, September 2012, and February 2014.  


FINDINGS OF FACT

1.  The Veteran's service-connected left index finger amputation is at the distal interphalangeal joint.

2.  Residuals of the left index finger amputation include no more than a small painful scar. 

3.  Service connection is in effect for the disabilities described above.  They are each ratable at no more than 10 percent, for a combined service-connected rating of 20 percent.

4.  The Veteran's service-connected disabilities alone do not preclude substantially gainful employment consistent with his educational and occupational background.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left (minor) index finger distal phalanx amputation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5153 (2013).

2.  The criteria for a disability rating in excess of 10 percent for scar, status post amputation of the left (minor) index finger distal phalanx have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The duty to notify was satisfied in a July 2006 letter.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and obtained VA examinations in 2006 and 2014.  Taken together, the examinations are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2013).  

Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board finds that the evidence fails to demonstrate that neither the Veteran's service-connected left index finger amputation disability nor the left index finger amputation scar disability warrants a disability rating higher than 10 percent.  

The evidence including the November 2006 VA examination report shows that the left index finger amputation site is at the distal interphalangeal joint.  For a rating higher than 10 percent to be warranted for it under 38 C.F.R. § 4.71a, Diagnostic Code 5153, under which it is rated, the evidence would have to show amputation at the proximal interphalangeal joint, proximal thereto, or more proximal.  

Concerning the scar, the evidence may show that it is painful.  On VA examination in November 2006, palpation of the stump site was associated with tenderness.  The examiner noted there were no hypertrophied scars present.  A 10 percent rating is the maximum schedular rating that can be assigned for a painful scar under applicable 38 C.F.R. § 4.118, Diagnostic Code 7804.  An increased rating is not warranted under Diagnostic Code 7801 because there is no evidence the scar is deep and nonlinear, affecting an area of at least 12 square inches but less than 72 square inches.  

On the matter of whether the Veteran has any other disability caused by or associated with the service-connected amputation or scar, to include ulnar neurological impairment, the preponderance of the evidence indicates that he does not.  While the Veteran may feel that he does, including as evidenced, suggested, or inferable from his contentions on examination and in September 2007 statements, and there is some support for this in the November 2006 VA examination diagnosis, this is a matter where medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The examiner in November 2006 had rendered a diagnosis of status post traumatic amputation of the left second digit at the distal interphalangeal joint with resultant pain and numbness and discomfort associated with light pressure.  He did not consider neurological studies from 2003 or the fact that the Veteran had increased symptoms and increased Vicodin after a 2001 left index finger fracture with open reduction and internal fixation and that his symptoms now included numbness and tingling of his entire left hand.  The matter was remanded by the Board for a neurology examination in February 2014 to sort out any unrelated manifestations.  This was after a previously unsuccessful attempt to resolve the matter by a 2012 VHA medical opinion.  

In April 2014, a VA neurology examiner closely and specifically considered the matter, in light of a longitudinal review of the Veteran's medical history and complaints, and concluded that the Veteran has an ulnar nerve dysfunction accounting for left hand symptoms, and that it/they would be unrelated to the service-connected left index finger disability.  The examiner noted that the Veteran had had an intercurrent injury in 2001, consisting of a fracture of the left index finger with open reduction and internal fixation of the fracture of the proximal phalanx of the left index finger.  Pins in his left hand were later removed and he was given Vicodin for pain management.  He had had numbness and soreness of the finger and difficulty using it.  In 2003, he had nerve conduction studies which showed evidence of injury to the left ulnar sensory and motor fibers including the dorsal cutaneous branch, and atrophy of the hypothenar muscles as well as tenderness of the ulnar nerve in Guyon's canal.  

The examiner noted that from 1969 to 2001, the Veteran had worked as a truck driver, but that after the 2001 fracture, he had to use more Vicodin and stopped working altogether in 2008 or 2009.  Currently, the Veteran reported that he had numbness and tingling of his entire left hand, and that it would lock up on him.  The symptoms were constant and relieved by Vicodin.  

The examiner opined that the Veteran has no neurological dysfunction from the amputation of his distal left index finger.  This opinion was based in part on the fact that after the 1968 injury which resulted in the amputation of the distal phalanx of the left index finger, the Veteran worked as a truck driver, which would indicate minimal limitations to perform his work.  Since 2001, he had developed pain and sensory symptoms over the entire left hand, and a 2003 nerve conduction study/electromyogram showed injury of the left ulnar nerve that was unrelated to the left index finger injury based on anatomy and physiology.  "Suffice it to say that his symptoms also became apparent after the 2001 fracture."  

The 2014 VA neurology examiner's opinion is considered to be most probative as it was rendered in light of a thorough longitudinal review of the evidence with the understanding that any unrelated symptoms should be disassociated, and with reasons given for it.  The examiner in November 2006 merely rendered a diagnosis without explaining the reasons for it and had not considered some relevant evidence which was considered by the examiner in 2014.  Prejean v. West, 13 Vet. App. 444 (2000).  As the preponderance of the evidence indicates that no other service-connected symptoms are present, additional compensation cannot be granted.  38 C.F.R. § 4.14.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the service-connected disabilities at issue.  The left index finger amputation is at the level indicated, which is considered in Diagnostic Code 5153, and scar painfulness is specifically considered in Diagnostic Code 7804.  In essence, the rating criteria contemplate the service-connected impairments; hence, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board found in April 2010, in accordance with Rice v. Shinseki, 22 Vet. App.447 (2009), that an inferred claim for a TDIU had been raised, noting that at the time of the January 2010 hearing, the Veteran indicated that he had to stop working because of his left index finger disorder.  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Furthermore, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

The Board notes initially that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran's service-connected disabilities are those discussed above, each ratable at 10 percent, for a combined service-connected rating of 20 percent.  Accordingly, a TDIU cannot be granted under the schedular criteria of 38 C.F.R. § 4.16(a).  

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Whether a veteran is capable of substantial gainful employment is not a medical determination; it is a determination for the adjudicator.  38 C.F.R. § 4.16a; Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

Here, the April 2014 VA examination report makes it clear that Veteran is not unemployable due to the service-connected disabilities.  The examiner indicated that the Veteran has 1 year of college education, has office work experience, and worked as a truck driver after his service injury.  The examiner also stated that the service-connected left index finger disability had no effect on the Veteran's employability since 2006, which is when the claim was filed.  Accordingly, the Board concludes that referral for extraschedular TDIU consideration is not warranted.

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

ORDER

A disability rating in excess of 10 percent for left (minor) index finger distal phalanx amputation is denied.

A disability rating in excess of 10 percent for scar, status post amputation of the left (minor) index finger distal phalanx is denied..

A TDIU is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


